Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 2, claims 4-6, in the reply filed on 04/27/2022 is acknowledged.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the excitation light source, fluorescent light detector, storage device, and processor (of claims 4 and 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Furthermore, the drawings are objected to because in Fig. 2C, “C (P1-P2)” should read “C (P1+P2)” as described in the caption. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The specification, paragraph [0030] discloses that C8 is also shown in Fig. 13, but it is unclear which structure in Fig. 13 is C8. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In the specification, paragraph [0030] discloses that Fig. 13 shows the PPEs 1-3, however, Fig. 13 fails to include labels for which PPE is PPE 1, PPE 2, and PPE 3 (from “PPEs 1-3”).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The specification, paragraph [0041] discloses that complex C1-2, however, it is unclear which structure in the figures is complex C1-2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In the Specification, page 6, paragraph [0026], it is suggested to recite “LDA” in an unabbreviated form to establish the acronym.
In the Specification, paragraph [0030], it is suggested to recite “PPEs” in an unabbreviated form to establish the acronym.
In the Specification, paragraph [0041], the last lines disclose “…discriminate between the different one of the NSAIDs (Figure 2b)”. It is unclear if the specification is referring to the structures of Fig. 2b as NSAIDs. It is unclear which of the elements in Fig. 2b are P1, C (C1-2), and/or P2.  
In the Specification, paragraphs [0043] and [0050] discloses the complex C as “P1-P2”. However, the caption of Fig. 2C and paragraph [0014] discloses the complex C as “P1+P2”. It is unclear if these are different elements or if there is a typographical error.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (page 34, reference 3). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
Claims 4 and 6 is objected to because of the following informalities: 
In claim 4, “para” of poly(para-phenyleneethynylene) is italicized. In claim 6, the “para” of poly(para-phenyleneethynylene) is not italicized. It is suggested to either have “para” consistently italicized or not italicized in claims 4 and 6.
In claim 6, line 2, the phrase “poly(para-phenyleneethynylene” should read “poly(para-phenyleneethynylene)” (i.e. missing parenthesis). 
Claim 6 recites “shown in Fig. 2B, 3A, 3C or Fig. 8B. Claim 6 is objected and should incorporate the specific figures that show the claimed structures of poly(para-phenyleneethynylene). (See MPEP 2173.05(s), Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.).
 Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitation “for recording…” are interpreted as intended uses of the claimed sensor array and are given patentable weight to the extent which effects the structure of the sensor array.
The limitations of the processor recited in claim 5 are interpreted as an intended use of the claimed sensor array and is given patentable weight to the extent which effects the structure of the claimed sensor array. Should applicant desire additional weight regarding the claimed “processor”, it is recommended to recite the “processor” as being “programmed to” perform the disclosed steps.
Note that functional limitations are emphasized in italics hereinafter.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites “a plurality of wells having solutions at a plurality of pH values of at least one fluorescent poly(para-phenyleneethynylene)…” in lines 2-3. It is unclear if the wells have solutions that comprise the at least one fluorescent poly(para-phenyleneethynylene) and its complex or if the solutions comprise a plurality of pH values, wherein the pH values are of the at least one fluorescent poly(para-phenyleneethynylene) and its complex. I.e., is “of at least one fluorescent poly(para-phenyleneethynylene)…” part of the “solutions” or of the “pH values”. Claims 5-6 are rejected by virtue of their dependence on a rejected base claim. 
Regarding claim 4, claim 4 recites the limitation "its” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 5-6 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 4, claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: what elements form the “complex”. Is the complex the fluorescent poly(para-phenyleneethynylene) and the analyte? Is the complex formed of multiple of the same or different fluorescent poly(para-phenyleneethynylene)? Claims 5-6 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 6, claim 6 recites “is selected from one of the poly(para-phenyleneethynylene shown in Fig. 2B, 3A, 3B, 3C, or Fig. 8B”. The figures show multiple structures and thus it is unclear if “one of the…shown in…” is referring to one structure from each Figure or one of the multiple structures in each Figure. For example, Fig. 2B shows two structures, thus it is unclear which structure is claimed or if both are claimed. In Fig. 3A, multiple structures are shown (1 and P2), it is unclear which structure is claimed or if both are claimed. Additionally, as stated previously the claims should incorporate the specific figures that show the claimed structures of poly(para-phenyleneethynylene) rather than only by reference to a Figure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (Han, J., et al. “Water-Soluble Poly(p-aryleneethynylene)s: A Sensor Array Discriminates Aromatic Carboxylic Acids”, ACS Appl. Mater. Interfaces 2016, 8, 20415-20421).
Regarding claim 4, Han teaches a sensor array (abstract; Fig. 3) for the identification of an analyte comprising: 
a plurality of wells (Fig. 3) having solutions at a plurality of pH values (Fig. 3) of at least one fluorescent poly(para-phenyleneethynylene) and its complex (Figs. 1 and 3); 
an excitation light source (page 20420, left column second paragraph teaches “irradiation”, which implies an excitation light source is inherently disclosed); 
a fluorescent light detector (page 20420, left column second paragraph teaches “irradiation”, which implies a detector is present in order to measure the fluorescence as shown in Figure 4); and 
a storage device (Figure 4 shows fluorescence response patterns, wherein a storage device is inherently disclosed in order to properly save and output the figures of Figure 4) for recording a plurality of fluorescent light patterns.
Regarding claim 6, Han further teaches wherein the poly(para-phenyleneethynylene) is selected from one of the poly(para-phenyleneethynylene) shown in Fig. 2B, 3A, 3B, 3C or Fig. 8B (Fig. 1).

Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bender et al. (Bender, M.; Seehafer, K.; Findt, M.; Bunz, U. H. F. Pyridine-based Poly(aryleneethynylene)s: a Study on Anionic Side Chain Density and Their Influence on Optical Properties and Metallochromicity. RSC Adv. 2015, 5, 96189-96193).
Regarding claim 4, Bender teaches a sensor array (abstract; Fig. 6) for the identification of an analyte comprising: 
a plurality of wells (Fig. 6 appears to show multiple wells) having solutions at a plurality of pH values (Fig. 6) of at least one fluorescent poly(para-phenyleneethynylene) and its complex (Figs. 1-2); 
an excitation light source (Fig. 6 caption); 
a fluorescent light detector (page 96192, left column, second paragraph teaches fluorescence is detected, which implies an inherent detector); and 
a storage device (Figure 6 shows a photograph, which inherently would require a storage device to store the photo) for recording a plurality of fluorescent light patterns.
Regarding claim 6, Bender further teaches wherein the poly(para-phenyleneethynylene) is selected from one of the poly(para-phenyleneethynylene) shown in Fig. 2B, 3A, 3B, 3C or Fig. 8B (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim et al., “Carboxylate Group Side-Chain Density Modulates the pH-Dependent Optical Properties of PPEs”, 2007, Macromolecules, 40, 15, 5290-5293) in view of White et al. (WO 2004048937 A2).
Regarding claim 4, Kim teaches:
 a plurality of solutions at a plurality of pH values of at least one fluorescent poly(para-phenyleneethynylene) and its complex (Scheme 1 and Scheme 2 teach fluorescent poly(para-phenyleneethynylene)s and its complex, i.e. 5a,b, 6, and 9; page 5290, right column, last paragraph, Table 1 and Figs. 1-3 teach solutions of the PPE at different pH-values);
an excitation light source (supporting information; page 1, “spectrofluorophotometer” has a light source);
a fluorescent light detector (supporting information; page 1, “spectrofluorophotometer” has a fluorescent light detector).
While Kim teaches that a study of the fluorescent poly(para-phenyleneethynylene) and its complex and their use in array-type detection schemes for analytes is planned (page 5293, “Conclusion”), Kim fails to teach a sensor array capable of identification of an analyte comprising a plurality of wells having solutions at a plurality of pH values of at least one fluorescent poly(para-phenyleneethynylene) and its complex; and a storage device for recording a plurality of fluorescent light patterns.
White teaches detecting analytes using sensor arrays comprising fluorophores (abstract). White teaches the use of a plurality of wells for analysis (Fig. 5). White teaches a storage device (paragraph [0106], “memory”), wherein a computer is trained to recognize specific analytes based on stored information of known analytes, wherein the stored information is used to compare to unknown signals when in use (paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to provide a sensor array a sensor array capable of identification of an analyte comprising a plurality of wells having solutions at a plurality of pH values of at least one fluorescent poly(para-phenyleneethynylene) and its complex; and a storage device for recording a plurality of fluorescent light patterns. Doing so would utilize known structures for analyte testing (e.g. a microwell plate; memory), which would have a reasonable expectation of successfully allowing for detection of an analyte based on stored information, thus improving the overall sensor array. Furthermore, since Kim teaches PPE at different pH-values (Figs. 1-3), it would have been obvious in view of White to modify Kim to provide a plurality of wells having solutions at a plurality of pH values of at least one fluorescent poly(para-phenyleneethynylene) and its complex through routine experimentation to improve the arrangement and ease of analysis of various solutions of different pH values.
If it is determined that Kim in view of White fail to teach the solutions comprising “its complex”, it would have been obvious to have modified Kim in view of White to provide the solutions comprising “its complex”. Doing so would be an outcome of the fluorescent poly(para-phenyleneethynylene) forming a complex with an analyte, which would have a reasonable expectation of successfully providing a measurable signal to identify the analyte.
	Regarding claim 5, Kim in view of White fails to explicitly teach the sensor array further comprising a processor capable of accepting measured fluorescent light intensity from the fluorescent light detector and comparing the measured fluorescent light intensity with the plurality of stored fluorescent light pattern
White teaches that all attributes of the sensing process, including analysis, detection and identification are under programmable software control via a computer (paragraph [0105]). White teaches a storage device (paragraph [0106], “memory”), wherein the computer is trained to recognize specific analytes based on stored information of known analytes, wherein the stored information is used to compare to unknown signals when in use (paragraph [0106]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of White to further incorporate the teachings of White to provide a processor capable of accepting measured fluorescent light intensity from the fluorescent light detector and comparing the measured fluorescent light intensity with the plurality of stored fluorescent light pattern. Doing so would utilize known structures in the art of analyte analysis, as taught by White, which would have a reasonable expectation of successfully using stored information to identify an unknown analyte from measured signals. 
Note that the limitations of the processor are interpreted as an intended use of the claimed sensor array and is given patentable weight to the extent which effects the structure of the claimed sensor array. Should applicant desire additional weight regarding the claimed “processor”, it is recommended to recite the “processor” as being “programmed to” perform the disclosed steps.
Regarding claim 6, Kim further teaches wherein the poly(para-phenyleneethynylene) is selected from one of the poly(para-phenyleneethynylene shown in Fig. 2B, 3A, 3B, 3C or Fig. 8B (Scheme 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bunz et al. (Bunz, U. H. F.; Seehafer, K.; Bender, M.; Porz, M. Poly(aryleneethynylene)s (PAE) as Paradigmatic Sensor Cores. Chem. Soc. Rev. 2015, 44, 4322-4336) teaches poly(aryleneethynylene)s as powerful sensor cores (abstract), wherein poly(aryleneethynylene)s comprise poly(para-phenyleneethynylene)s (page 4322, right column). Bunz teaches various poly(para-phenyleneethynylene)s (Fig. 1). Bunz teaches the sensor was applied from pH3 to pH 8 (page 4332, section 3.2, second paragraph).
Xiao et al. (US 7723120 B2) teaches an analysis system for simultaneously monitoring biological or chemical species (abstract). Xiao teaches studying a reaction between a liquid sample and a reagent under different pH conditions (column 8, lines 58-61). Xiao teaches comparison of a response pattern from a measured sample to a stored model, wherein the stored model is built from responses of the sensor to a range of analyte species and their combinations with expected interferences (column 11, lines 42-47). Xiao teaches that capturing sensor response at various combinations allows for capturing a response pattern over the analytes dynamic range of interest (column 11, lines 48-11).  
Cremer (US 20120142021 A1) teaches a method and system for detecting binding between molecules using a pH-sensitive fluorophore (abstract). Cremer teaches that “as is known in the art, different pH-sensitive dyes will operate in different pH conditions” (paragraph [0098]).
Miranda et al. (Miranda et al., “Array-Based Sensing of Proteins Using Conjugated Polymers”, J. Am. Chem. Soc. 2007, 129, 9856-9857) teaches an array based sensing of proteins using conjugated polymers (title) comprising six functionalized poly(p-phenyleneethynylene)s (Fig. 1), wherein a microplate reader is used to excite and detect fluorescence (page 9856, left column, last paragraph).
Laursen et al. (US 20160251369 A1) teaches fluorescent dyes for monitoring or determining the concentration of analytes (abstract). Laursen teaches analysis at different pH values (paragraphs [0134], [0221]). Laursen teaches useful solid supports for analysis include multi-well plates (paragraph [0203]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                              

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797